DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hakkaku et al. (Pub No 2016/0001505) in view of Inoue et al. (PN 3876424).
With regards to claims 1 and 9, Hakkaku teaches a shaping apparatus that shapes a three-dimensional object by a layered shaping method (Abstract) comprising a shaping table (16) on which the object is shaped, an inkjet head (Fig. 2) that ejects an ink towards the shaping table, a flattening roller (302) that removes a part on an upper surface side of the ink ejected from the inkjet head to flatten an upper surface of the ink and adjust a thickness of an ink layer, and an ink removing portion (304) that removes ink adhered to an outer peripheral surface of the flattening roller (Fig. 4a, 4b, ¶ 0120).  Hakkaku teaches that the roller is preferably a roller with a wettability with regards to an liquid print material such as the UV curable ink and that the ink is to be removed from the roller (¶ 0120, interpreted to read upon an ink adhering surface); however, Hakkaku does not teach that the outer peripheral surface of the flattening roller also comprises a non-ink adhering portion including a liquid repellent surface.
In a similar field of endeavor, Inoue teaches an apparatus for a printing operation in which a roller is used to pick up a liquid material and have that material removed from the roller’s surface in which the roller has a wettability with respect to the liquid.  Inoue teaches that by providing a surface to the roller that has both lyophilic (ink adhering) and lyophobic (ink repelling) regions the liquid is kept in a separated state for improved removal by physical action against the smooth surface similar to the physical action applied by the doctor blade in Hakkaku to remove a liquid from the smooth roller surface.  Inoue teaches that 
With regards to claim 2, Hakkaku in view of Inoue as applied to claim 1 above teaches using a roller in which the lyophilic and lyophobic portions are on the same surface of the outer peripheral surface of the roller (col 17 ln 25-35).
With regards to claims 3 and 10, Inoue teaches using a metal surface for the lyophilic portion (col 17 ln 25-35).
With regards to claims 4 and 11, Inoue teaches using a spiral shaped pattern of lyophilic and lyophobic portions on the roller (Fig. 16-21).
With regards to claims 5 and 12, Inoue teaches using a checkered pattern of the lyophilic and lyophobic portions on the roller (Fig. 12d).
With regards to claims 6 and 13, Inoue teaches a pattern in which the lyophilic and lyophobic portions are arranged alternately along an axial direction of the roller surface (Fig. 12a-d, Fig. 16-21).
With regards to claims 7 and 14, Inoue teaches a pattern in which the lyophilic and lyophobic portions are arranged alternately along a circumferential cross-section of the roller surface (Fig. 12a, b, d, Fig. 16-21).
With regards to claims 8 and 15, Hakkaku teaches at least two distinct jetting heads capable of jetting different inks (Fig. 2).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fassler et al. (PN 6511155) teaches a roller utilized in a 3D printing device comprising an outer surface with alternating hydrophilic and hydrophobic areas (col 5 ln 36-55).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GALEN H HAUTH whose telephone number is (571)270-5516. The examiner can normally be reached Monday-Friday 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GALEN H HAUTH/Primary Examiner, Art Unit 1742